Citation Nr: 1337307	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  12-25 618	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to VA Dependency and Indemnity Compensation (DIC) benefits.  

2.  Entitlement to VA improved death pension benefits.  

3.  Entitlement to accrued VA compensation benefits.  


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from September 1942 to February 1946 and from June 1951 to April 1952.  He died in June 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the St. Paul, Minnesota, Regional Office which denied the appellant's entitlement to VA DIC benefits, improved death pension benefits, and accrued compensation benefits.  The Board has reviewed both the physical claims file and the Veterans Benefits Management System (VBMS) and "Virtual VA" file so as to insure a total review of the evidence.   


FINDING OF FACT

On October 25, 2013, prior to the promulgation of a decision in this appeal, the appellant's accredited representative expressly withdrew the appellant's substantive appeal from the denial of her entitlement to VA DIC benefits, improved death pension benefits, and accrued compensation benefits.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appellant's substantive appeal from the denial of her entitlement to VA DIC benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

2.  The criteria for withdrawal of the appellant's substantive appeal from the denial of her entitlement to VA improved death benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

3.  The criteria for withdrawal of the appellant's substantive appeal from the denial of her entitlement to accrued VA compensation benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  In an October 25, 2013, written statement, the appellant's accredited representative expressly withdrew the appellant's substantive appeal.  He asserted that she "wishes to withdraw her appeal."  The Board finds that no allegation of error of fact or law for appellate consideration remains as to the issues of the appellant's entitlement to VA DIC benefits, improved death pension benefits, and accrued compensation benefits.   Therefore, the issues are dismissed.  


ORDER

The appeal is dismissed.  



		
K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


